Citation Nr: 1611361	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  13-13 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to VA death benefits.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board previously remanded this matter in September 2014 for the purposes of obtaining verification of the appellant's deceased spouse's service from the relevant service department, the Department of the Army.  Tagupa v. McDonald, 27 Vet. App. 95 (2014).  The Board finds that the action requested in its previous remand has been completed to the extent possible, and that this matter is now ready for further appellate review.


FINDING OF FACT

The appellant's spouse had no qualifying service for VA death benefits purposes.


CONCLUSION OF LAW

The appellant is not eligible for VA death or disability benefits.  38 U.S.C.A. §§ 101, 107, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The duty to notify is required in a case involving status of an appellant claiming recognized guerrilla service or service in the Philippine Army during World War II includes notice as to the evidence needed to establish veteran status.  Palor v. Nicholson, 21 Vet. App. 325 (2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

In this case, the RO provided notice in January 2010, December 2013, and February 2015 that the appellant should submit evidence of her late husband's service.  This notice met the notice requirements.  38 U.S.C.A. § 5103(a) (West 2014).  However, because the service department has refused certification, even if there were error, it would not warrant a remand. The appellant for whom the service department has refused to certify service is ineligible for VA benefits as a matter of law and cannot be prejudiced by a notice error.  Palor v. Nicholson, 21 Vet. App. 325 (2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Moreover, to the extent that the appellant may have been prejudiced by a lack of certification directly from the relevant service department, that omission has been rectified following the Board's remand in September 2014.  Tagupa v. McDonald, 27 Vet. App. 95 (2014).

VA is also under no duty to provide any further assistance, as there is no likelihood that it would substantiate the appellant's claim.  VA is not required to provide assistance to a claimant if no reasonable possibility exists that the assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a)(2) (West 2014).  The duties to notify and assist have no effect on an appeal where the law is dispositive of the matter.  Any error in applying the duty to notify and the duty to assist is non-prejudicial where the facts are not in dispute and the facts averred could not conceivably lead to a different result.  Valaio v. Principi, 17 Vet. App. 229 (2003); Manning v. Principi, 16 Vet. App. 534 (2002).  A claimant must first obtain verification of service through the United States service department before the merits of any claim for VA benefits can be reached.  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the instant appeal, the threshold and determinative question is whether the appellant's deceased spouse had valid service for VA benefits purposes.  The types of service which qualify for various VA benefits are defined by statute and regulation.  The Board is bound by the law and regulations.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 19.5 (2015).  The RO made a query to the National Personnel Records Center (NPRC) for evidence that, as alleged, the appellant's spouse served as a member of the Commonwealth Army of the Philippines, including recognized guerrillas, in the service of the United States Armed Forces.  The replies obtained from the NPRC in March 2012, May 2013, and June 2014 certified that the appellant's spouse had no recognized service.  Thereafter, because VA had not sought certification from the relevant service department, in its previous remand, the Board requested that the RO contact the Department of the Army and directly ask that service department whether the appellant's spouse had recognized service.  That additional determination of no recognized service is not subject to dispute, because VA has no authority to change or amend those findings. 

In order to establish basic eligibility for VA disability benefits, it is required that the individual with respect to whom the benefit is claimed be a Veteran who had active military, naval, or air service.  38 U.S.C.A. § 101, 1521 (West 2014); 38 C.F.R. § 3.1, 3.6 (2015).  The term Veteran is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101 (West 2014).  Active military, naval, and air service includes active duty.  Active duty is defined as full time duty in the Armed Forces.  38 C.F.R. § 3.6 (2015).  Armed Forces consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the Reserve components.  38 C.F.R. § 3.1 (2015). 

Service in the Philippine Scouts and the Organized Military Forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107 (West 2014); 38 C.F.R. § 3.40 (2015). 

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity benefits or burial benefits, VA may accept evidence of service submitted by a claimant, such as a service separation form or original certificate of discharge, without verification from the appropriate service department if the evidence meets the following conditions:  (1) The evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2015).

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements, VA should request verification of service from the appropriate service department.  38 C.F.R. § 3.203(c) (2015).  With regard to Philippine service, certifications by the service department will be accepted as establishing periods of recognized service as a Philippine Scout, a member of the Philippine Commonwealth Army serving with the Armed Forces of the United States, or as a guerrilla.  38 C.F.R. § 3.40 (2015).  Moreover, a service department determination as to an individual's service shall be binding on VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Thus, for a claimant to be eligible for VA benefits, if the claimant cannot prove Philippine service with official documentation issued by a United States service department, the United States service department must verify the claimed service.  38 C.F.R. § 3.203 (2015); Palor v. Nicholson, 21 Vet. App. 325 (2007); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).

The evidence of record shows that NPRC verified that the appellant's spouse had no service in the Army of the United States, no record serving as evidence of credible service, and no service as a member of the Philippine Commonwealth Army in the service of the Armed Forces of the United States.  Specifically, the replies obtained from NPRC in March 2012, May 2013, and June 2014 certified that the appellant's spouse had no recognized service.  Thereafter, because VA had not sought certification from the relevant service department, in its previous remand, the Board requested that the RO contact the Department of the Army and directly ask that service department whether the appellant's spouse had recognized service.  In response, in a memorandum dated in October 2015, the Department of the Army verified a previous determination in February 2015 that based on a review of the information provided and official information contained in Army records maintained by the NPRC, it was unable to change its previous negative service determination for the appellant's spouse.  In that memorandum, the Board additionally notes that the Department of the Army was not able to identify an "I" Company in the 2nd Battalion, 100th Infantry Regiment and that its search of all roster listings for the 100th Infantry Regiment otherwise was negative for a listing of the appellant's spouse's name.  It further noted that under the guidance established by the Department of the Army for the post-War recognition program, it was not able to accept the Certification from the General Headquarters Armed Forces of the Philippines or affidavits to verify service.  

In addition, no evidence from any recognized official source has been submitted that contradicts the findings of NPRC and the Department of the Army.  Findings by the United States service department verifying a person's service are binding on the VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 430 (1992). 

In order to constitute acceptable qualifying service, the evidence must satisfy the requirements of 38 C.F.R. § 3.203.  In essence, it is the service department's determination of service that is binding upon the Board, and in this case, that certification with regard to the appellant is negative.  38 C.F.R. § 3.203 (2015); Duro v. Derwinski, 2 Vet. App. 430 (1992).   The appellant has submitted a purported copy of a Philippine Army discharge document dated in January 1946, to the effect that the appellant's spouse served in the Philippine Army and was honorably discharged in January 1946.  However, the NPRC and the Department of the Army have based their determination on research of the appellant's spouse's name, reported armed services number (ASN), reported date of entry and discharge, reported branch of service, reported regiment identification, and date and place of birth, and determined that no such individual had qualifying service. 

Because the official determination from the United States service department is that there is no record of the appellant's spouse having qualifying service, the submitted documents attempting to rebut that fact must be sufficient.  Again, submission of official records from the service department may suffice without verification, if accepted as authentic, to support valid service, but if submitted documents are not from the United States service department, VA shall request verification from the service department.  38 C.F.R. § 3.203(a), (c) (2015).  Because verification was sought from NPRC and the Department of the Army in February and October 2015, and no qualifying service was found, none may now be recognized.  Duro v. Derwinski, 2 Vet. App. 430 (1992); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997). 

The Board has carefully reviewed the entire record in this case.  However, the evidence is not sufficient to establish eligibility.  This is a case for which the law is dispositive; basic eligibility for VA disability benefits is precluded because the appellant's spouse had no qualifying service.  Accordingly, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA death benefits is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


